DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.  Claim 1 is amended.  Claims 6 and 10 are cancelled.  Claims 5, 7-9 and 12 had been previously cancelled.  Therefore, claims 1-4, 11 and 13 are currently pending in the application.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama, JP2009249519 in view of Takahashi et al., U.S. Patent Publication 2014/0364260, further in view of Nishiyama et al., U.S. Patent Publication 2015/0111677.

As per claim 1, Nishiyama discloses a frictional power transmission belt (para [0001]) (figs. 1a, 1b) comprising:
  	a tension member (6) [cord] extending in a longitudinal direction of a belt (fig. 1) and an adhesion rubber layer (4) in contact with at least a portion of the tension member (6),
 	wherein the adhesion rubber layer (4) is formed of a vulcanized rubber composition (para 0028]) comprising:
 	a rubber component (para [0005]),
 	short fibers having an average fiber diameter of 2 µm or more (para [0032]), and
 	a filler comprising silica and carbon black (para [0028]);
wherein a proportion of the short fibers is 0.5 to 10 parts by mass based on 100 parts by mass of the rubber component (para [0033]) (1 to 20 parts). 
 Nishiyama does not disclose wherein a proportion of the carbon black is 15 to 100 parts by mass based on 100 parts by mass of silica, wherein a proportion of the filler is 50 to 70 parts by mass on 100 parts by mass of the rubber component, wherein the short fibers comprise an aramid fiber, and wherein the frictional power transmission belt is a raw-edge cogged V-belt.
 	  However, Takahashi et al. in their Friction Transmission Belt invention teach a friction transmission belt that includes silica and carbon black (para [0032]) and their proportion (para [0032]) of 50 to 70 parts by mass to the rubber component, however they do not disclose the proportion of the carbon black component and silica component individually. 
 	 However, Nishiyama et al. in their Transmission Belt invention teach a transmission belt containing silica and carbon black (paras 0029 and 0039]) and an example of a formulation in Table 1 showing 30 parts silica by mass based on 100 parts by mass of rubber and 20 parts carbon black by mass based on 100 parts by mass of rubber.  Therefore, it would have been obvious to one of ordinary skill in 
 	  Takahashi et al. also disclose aramid short fibers that protrude from a surface of a pulley contact side part (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aramid short fibers in the belt of Nishiyama, as taught by Takahashi et al., for the purpose of noise reduction in a wet environment and also reducing cost as much as possible by using scrap fibers as suggested by Nishiyama (para [0011]). 
 	Nishiyama also discloses the use of this type of belt as a transmission belt with a raw-edge cogged V-belt design. (Nishiyama, para [0016]).

As per claim 2, Nishiyama, Takahashi et al. and Nishiyama et al. as set forth above, Nishiyama discloses the rubber component comprises chloroprene rubber (para [0005]).

As per claim 3, Nishiyama, Takahashi et al. and Nishiyama et al. as set forth above, Nishiyama discloses the average fiber diameter of the short fibers is 5 to 50 µm (para [0032]).

As per claim 4, Nishiyama, Takahashi et al. and Nishiyama et al. as set forth above, Nishiyama discloses the short fibers have an average fiber length of 1.5 to 20 mm (para [0032]).

As per claim 11, Nishiyama, Takahashi et al. and Nishiyama et al. as set forth above, do not disclose the adhesion rubber layer is formed of the vulcanized rubber composition having a ratio (compression 

As per claim 13, Nishiyama, Takahashi et al. and  Nishiyama et al. as set forth above, Nishiyama discloses a variable speed belt used in a continuously variable transmission device.  Examiner interprets from the belt geometry shown in fig. 1b the belt to be suitable for use in a continuously variable transmission based on the V-shape that matches the shape of CVT sheaves.

Response to Arguments
Applicant’s arguments, see Remarks, p. 4, filed July 22, 2021, have been fully considered but they are not persuasive. Applicants argue on p. 4 that Nishiyama ‘677 only discloses the ratio of the carbon black to the silica in the case of combining with fatty acid amide.  Examiner agrees Nishiyama ‘677 discloses the use of fatty acid amide as a dispersant and internal lubricant in the rubber component (para [015]) but respectfully disagrees that whether or not fatty acid amide is combined with Nishiyama is not relevant as Applicants are not claiming fatty acid amide.  Next, Applicants argue Nishiyama ‘677 do not include short fibers in the adhesive layer.  Thus, there is no apparent reason or motivation to apply the ratio of the carbon to the silica to an adhesive layer containing short fibers.  Examiner respectfully disagrees.  Nishiyama ‘677 teaches addition of carbon black and silica along with a dispersant allows mechanical characteristics can be improved without excessively increasing hardness (para [0015]).  Examiner believes it would be reasonable for one of ordinary skill to make use of such improvements regardless of short fibers in the rubber component.  
Next, on p. 6, Examiner is not sure what Applicants are arguing.  Applicants state that none of Nishiyama, Takahashi, and Nishiyama ‘677 teaches or suggests the relationship between the ratio of the short fibers in the adhesive rubber layer and recognizes the transmission efficiency, separation resistance, and abrasion resistance of the raw-edge cogged V- belt.  Examiner respectfully disagrees.  Examiner maintains the combination of Nishiyama, Takahashi, and Nishiyama ‘677 as stated above is a proper rejection to Applicants’ amended claim 1, which includes proper motivations.  Further, that transmission efficiency, separation resistance, and abrasion resistance of the raw-edge cogged V- belt are not being claimed.  The rejection is based on what the invention is, not what the invention does or additional benefits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner
 can normally be reached on 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.K.B/Examiner, Art Unit 3654